Matter of Anderson v Cohen (2020 NY Slip Op 03222)





Matter of Anderson v Cohen


2020 NY Slip Op 03222


Decided on June 10, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
BETSY BARROS, JJ.


2019-13108	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Joel Anderson, petitioner,
vMark D. Cohen, etc., et al., respondents.


Joel Anderson, Riverhead, NY, petitioner pro se.
Letitia James, Attorney General, New York, NY (Melissa Ysaguirre of counsel), for respondent Mark D. Cohen.
Timothy D. Sini, District Attorney, Riverhead, NY (Timothy F. Flanagan of counsel), respondent pro se.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to prohibit the respondents from taking further action in a criminal action entitled People v Anderson , pending in the Supreme Court, Suffolk County, under Indictment No. 1323/19, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter ofHoltzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
DILLON, J.P., COHEN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court